Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espasa et al., US Patent Application Publication 2017/0286112 (hereinafter Espasa).
	Regarding claim 1, Espasa teaches:
An information processing device for acquiring a data sequence as an input and outputting a bit vector, comprising: a memory configured to store instructions (see e.g. fig. 17B, para. [0035]); and a processor configured to execute the instructions to: divide the data sequence into a plurality of groups (see e.g. para. [0036], lanes of bits); shift a 
Regarding claim 2, Espasa teaches:
The information processing device according to claim 1, wherein the processor is configured to execute the instructions to: perform aggregate calculation including at least one of a sum of the bit vector, an average value of the bit vector, a number of specific elements in the bit vector, an inner product between vectors indicated by a plurality of bit vectors, and a matrix product between matrices indicated by the plurality of bit vectors on a bit vector set in which the value of the data to corresponding digits has been set (see e.g. para. [0205]).
Regarding claim 3, Espasa teaches:
The information processing device according to claim 1, wherein the processor is configured to execute the instructions to: acquire a value of a specific bit position from each element of the bit vector in which the value of the data to be a corresponding digit has been set; shift a digit of each acquired value of the bit position to a position of a lower bit according to parallel processing of the SIMD; and set a value whose digits are shifted unit to each element of a data sequence (see e.g. para. [0044], [0047-50], [0072]).
Claim 6 is rejected for reasons corresponding to those given above for claim 1.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Espasa in view of Cohen et al., US Patent Application Publication 2019/0004997 (hereinafter Cohen).
	Regarding claim 4, Espasa teaches:
The information processing device according to claim 1, wherein the input data sequence is a data sequence in which a feature that is expressed by a discrete value is expressed by a discrete value vector in model generation of machine learning.
Cohen teaches performing vector manipulation operations on vectors in a machine learning process (see e.g. para. [0024], [0030], [0153], [0216]).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Espasa in view of Kulkarni et al., US Patent Application Publication 2012/0102060 (hereinafter Kulkarni).
Regarding claim 5, Espasa teaches:
The information processing device according to claim 1, 
Espasa fails to explicitly teach wherein an input data sequence is a Boolean vector that expresses whether or not a line matches a condition of a query in a selection operation in a table operation of a database.
Kulkarni teaches performing bitwise operations on Boolean vectors representing queries of a database (see e.g. para. [0078], [0084]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Espasa and Kulkarni such that an input data sequence is a Boolean vector that expresses whether or not a line matches a condition of a query in a selection operation in a table operation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183